EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made as of October 1, 2008 (the “Agreement”), among
Standard Microsystems Corporation, a Delaware corporation (the “Employer” or
“SMSC”), and Christine King (the “Employee”).

1. Employment, Duties and Agreements.

(a) The Employer hereby agrees to employ the Employee as its Chief Executive
Officer, and the Employee shall serve, subject to shareholder election after her
initial appointment, without additional compensation, as a member of the Board
of Directors of the Employer (the “Board”), subject to the By-laws of the
Employer, as applicable, and the Employee hereby accepts such positions and
agrees to serve the Employer in such capacities during the employment period
fixed by Section 3 hereof (the “Employment Period”). The Employee shall report
to the Board and shall have such duties, authority and responsibilities, and
shall act in accordance with all reasonable instructions and directions of the
Board and of the Employer, in each case, as are consistent with her position as
Chief Executive Officer of the Employer.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee shall devote her full
working time, energy and attention to the performance of her duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Employer.

(c) During the Employment Period, the Employee may not, without the prior
written consent of the Employer, operate, participate in the management,
operations or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee
and director of the Employer), provided that it shall not be a violation of the
foregoing or of Section 1(b) above for the Employee to (i) act or serve as a
director, trustee or committee member of any civic or charitable organization,
(ii) manage her personal, financial and legal affairs, or (iii) serve as a
director of ON Semiconductor Corporation, Atheros Communications, and Open
Silicon Inc., so long as such activities (described in clauses (i), (ii), and
(iii)) do not interfere with the performance of her duties and responsibilities
to the Employer as provided hereunder. Service on any other entity’s board of
directors must be approved by the Board.

2. Compensation.

(a) As compensation for the agreements made by the Employee herein and the
performance by the Employee of her obligations hereunder, during the Employment
Period, the Employer shall pay the Employee, pursuant to the Employer’s normal
and customary payroll procedures, a base salary (the “Base Salary”) at the rate
of $625,000.00 per annum. The Board shall review the Employee’s Base Salary
annually and may (but is not required to) increase the Base Salary in its sole
discretion.

(b) (i) In addition to the Base Salary, during the Employment Period the
Employee shall have an opportunity, subject to the terms and conditions of the
Employer’s annual incentive plan for executive officers (the “Management
Incentive Plan or MIP”), to earn an annual bonus (the “Bonus”) with a target
amount of 150% of Base Salary (the “Target Bonus”) based on the achievement of
annual performance objectives which shall be established and approved by the
Board or any authorized committee thereof for the Employee and the other members
of the management team of the Employer. No less than one-half of any bonus is
paid in cash, with the balance paid as a restricted stock award (“RSA”) vesting
as follows: 25% on each of the first and second anniversaries of the date of the
grant, and the remaining 50% on the third anniversary of the date of the grant
provided that the Employee continues to be employed by the Employer through the
applicable vesting date. The Employee will also be eligible for an additional
annual over-plan bonus amount, to be paid in cash, consistent with the terms and
conditions of the then current Management Incentive Plan which for Employee
shall not be less than an additional maximum of 20% of Base Salary.
Notwithstanding anything in the Management Incentive Plan or this Agreement to
the contrary, in no event shall such Bonus (or any other amount payable pursuant
to this Section 2(b)(i)) be paid later than the fifteenth (15) day of the third
month following the end of the fiscal year with respect to which such Bonus (or
such other amount) was earned, if at all.

(ii) Notwithstanding anything in Section 2(b)(i) to the contrary, Employee shall
not be entitled to receive a Bonus in respect of fiscal year 2009 pursuant to
the Employer’s fiscal year 2009 MIP. In lieu of such Bonus, the Employee shall
receive a bonus in an amount equal to $300,000 (the “FY 09 Bonus”). Half of the
FY 09 Bonus ($150,000) will be paid to the Employee in a cash lump sum on
May 20, 2009 and the remaining half of the FY 09 Bonus ($150,000) will be paid
in RSAs to the Employee on the same date the full fiscal year 2009 RSAs are
granted to participants in the MIP with the same vesting schedule as set forth
in Section 2(b)(i) above, (provided that if no RSAs are granted to participants
in the MIP, then the RSAs shall be granted to the Employee on the third business
day following the Employer’s release of its full fiscal year 2009 earnings),
subject, in each case, to the Employee continuing to be employed by the Employer
on the applicable payment date.

(c) On or as soon as practicable after the Effective Date (as defined below),
the Employer shall grant the Employee options (the “Option”) to purchase 300,000
shares of common stock of the Employer at an exercise price equal to the fair
market value of a share of Employer common stock on the grant date. The Option
shall be subject to and governed by the terms and conditions of the plan from
which it is granted (the “Option Plan”) and shall be evidenced by a stock option
grant agreement as provided under the Option Plan. 25% of the Option will vest
on each of the first four anniversaries of the grant date of such Option
provided the Employee continues to remain employed by the Employer on each such
vesting date. In addition, the Employer shall grant to the Employee 37,500 stock
appreciation rights (“SARS”) on a quarterly basis on the same schedule as such
grants are made to the Directors of the Employer pursuant to the terms and
conditions of the plan from which such grants are made. The first such SAR grant
will be granted in April, 2009. In addition, Employer shall grant to the
Employee 18,750 SARS in January, 2009 on the same schedule as such grants are
made to the Directors of the Employer pursuant to the terms and conditions of
the plan from which such grants are made. 33% of each such SAR grant will vest
on each of the first three anniversaries of the grant date of such SAR provided
the Employee continues to remain employed by the Employer on each of the
applicable vesting dates. Notwithstanding anything herein to the contrary, from
time to time the Board or the Compensation Committee, in its sole discretion,
may modify the grant, (which may include a partial or total substitution of an
alternative equity based instruments, such as without limitation, stock
options), provided the result is an equivalent equity based grant measured as of
the Effective Date.

(d) With respect to the sale of Employee’s current personal residence in
Pocatello, Idaho, the Employee shall be eligible to sell such home through the
Employer’s relocation program with Paragon Relocation Resources and shall also
receive the following relocation benefits pursuant to the Employer’s standard
relocation policies for executives (collectively the “Relocation Program” which
is attached hereto as Exhibit A).

On the Effective Date, Employer shall grant to the Employee RSAs with an
intrinsic value, calculated as of the date of grant, of $250,000, 25% of which
will vest on the second anniversary of the date of the grant, 25% of which will
vest on the third anniversary of the date of the grant and 50% of which will
vest on the fourth anniversary of the date of the grant, provided, in each case,
that the Employee remains employed by the Employer through the applicable
vesting date.

(e) On or as soon as practicable after the Employee closes on the purchase of a
primary residence in the Hauppauge, New York area, (but in no event more than
thirty (30) days after closing), the Employer shall pay to the Employee a
lump-sum cash payment in an amount equal to the difference between $2,100,000
and (1) the amount paid to the Employee by Paragon Relocation Resources
(“Paragon”) for Employee’s current residence in Pocatello, Idaho pursuant to its
standard policies with Employer or (2) some higher amount that Employee realizes
in a direct sale of the property without using Paragon, which will later be
grossed up for applicable taxes (the “Gross-Up”), to the Employee (collectively
the “Cash Payment”). In the event the Employee voluntarily resigns from her
employment with the Employer prior to the second anniversary of the Effective
Date, then the Employee shall be obligated to repay no later than 30 days from
the Date of Termination to the Employer an amount equal to the product of
(i) the Cash Payment and (ii) a fraction, the numerator of which is 730 minus
the number of days in the period commencing on the Effective Date and ending on
the date of the Employee’s resignation and the denominator of which is 730.
Notwithstanding the foregoing, the Gross-Up shall be paid to the Employee on
May 20, 2009. Notwithstanding anything herein to the contrary, under no
circumstances will the Cash Payment be paid to the Employee before the Effective
Date.

(f) During the Employment Period: (i) the Employee shall be entitled to
participate in the following benefits on the terms and conditions generally in
effect for such plans, practices, policies and programs from time to time for
all employees: SMSC Flex Benefit Plan, including medical, dental and vision
coverage; health care and dependent care reimbursement accounts; basic life/AD&D
insurance; long term disability insurance and 401(k) savings and retirement
plan.

(g) During the Employment Period, the Employee shall be entitled to take paid
vacation of six weeks per year; Employee shall comply with all other aspects of
the Employer’s vacation policy as may be in effect from time to time.

(h) The Employer shall promptly reimburse the Employee for all reasonable
business expenses incurred by the Employee in connection with the performance of
her duties and responsibilities hereunder upon the presentation of statements of
such expenses in accordance with the Employer’s policies and procedures now in
force or as such policies and procedures may be modified from time to time;
provided that in no event shall such reimbursement be made later than the date
that is two and one-half months following the end of the taxable year following
the taxable year in which such expenses were incurred.

(i) In addition to the indemnification of the Employee as provided for under the
Employer’s certificates of incorporation and by-laws, the Employer shall
provide, at its expense, the Employee with coverage under its directors’ and
officers’ liability insurance policy at the same level provided the other
directors and officers of the Employer, and the standard form indemnity
agreement annexed hereto as Exhibit B.

(j) For purposes of clarification, nothing herein shall hinder or interfere with
the right of the Employer to amend, modify or terminate any plan, practice,
policy and program as it deems appropriate, from time to time, in its sole
discretion.

3. Employment Period.

The Employment Period shall commence on October 20, 2008 (the “Effective Date”)
and shall continue for an initial term of four (4) years. Thereafter, the
Employment Period shall automatically renew for one (1) year terms unless the
Employer provides a Notice of Non-Renewal of the Agreement at least one hundred
eighty (180) days prior to the expiration of the Employment Period.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
terminated during the Employment Period upon the earliest to occur of the
following events (at which time the Employment Period shall be terminated in
accordance with Section 4).

(a) Death. The Employee’s employment hereunder shall terminate upon her death.

(b) Disability. The Employer shall be entitled to terminate the Employee’s
employment hereunder for “Disability” as a result of (i) the inability of the
Employee to engage in any substantial gainful activity or (ii) the receipt by
the Employee of income replacement benefits for a period of not less than
3 months under an accident and health plan covering employees of the Employer,
in each case by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Employer.

(c) Cause. The Employer may terminate the Employee’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean the
Employee’s (A) gross negligence or willful misconduct in the performance of the
Employee’s duties for the Employer (other than due to the Employee’s physical or
mental incapacity), (B) breach or violation, in any material respect, of any
written agreement between the Employee and the Employer or any material policy
of the Employer, as may be in effect from time to time (including, without
limitation, the Employer’s code of conduct or similar employee conduct policy),
(C) commission of a non-de minimis act of dishonesty or breach of trust with
regard to the Employer, any of its subsidiaries or affiliates, or (D) commission
of a felony or other crime of moral turpitude.

(d) Without Cause; for Good Reason; and Non-Renewal by Employer. The Employer
may terminate the Employee’s employment hereunder during the Employment Period
without Cause, and the Employee may terminate her employment hereunder during
the Employment Period for Good Reason. In addition, the Employer may terminate
the Employee’s employment pursuant to a Notice of Non-Renewal given by the
Employer. For purposes of this Agreement, the term “Good Reason” shall mean the
occurrence of any of the following events, without the Employee’s prior written
consent: (i) any materially adverse change to the Employee’s then base salary
and bonus opportunity, responsibilities, duties, authority or status or any
material adverse change in the Employee’s then positions, titles or reporting
responsibilities; provided, that, the Employer ceasing to be or becoming a
publicly traded company shall not be deemed a material adverse change; (ii) a
relocation of the Employee’s principal business location to an area outside a 50
mile radius of her principal business location as of the Effective Date; or
(iii) a material breach by the Employer of this Agreement; provided, that,
within sixty (60) days following the occurrence of any of the events set forth
therein, the Employee has delivered written notice to the Employer of the
Employee’s intention to terminate the Employee’s employment for Good Reason, and
the Employer shall not have cured such circumstances (if susceptible to cure)
within thirty (30) days following receipt of such notice (or, in the event that
such grounds cannot be corrected within such thirty (30) day period, the
Employer has not taken reasonable steps within such thirty (30) day period to
correct such grounds as promptly as practicable thereafter).

(e) Voluntarily. The Employee may voluntarily terminate her employment
hereunder, provided that the Employee provides the Employer with written notice
of her intent to terminate her employment at least one hundred eighty (180) days
in advance of the Date of Termination (as defined in Section 4 below).

4. Termination Procedure.

(a) Notice of Termination. Any termination of the Employee’s employment by the
Employer or by the Employee during the Employment Period (other than termination
pursuant to Section 3(a)) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 8(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Employee’s
employment is terminated by her death, the date of her death, (ii) if the
Employee’s employment is terminated pursuant to Section 3(b), thirty (30) days
after Notice of Termination, (iii) if the Employee voluntarily terminates her
employment, the date specified in the notice given pursuant to Section 3(e)
herein which shall not be less than one hundred eighty (180) days after the
Notice of Termination (iv) if the Employee’s employment is terminated in
connection with the Employer’s delivery of a Notice of Non-Renewal, the
expiration of the then current Employment Period, and (v) if the Employee’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination.

(c) Board/Committee Resignation. Upon termination of Employee’s employment with
the Employer for any reason, Employee agrees to resign, as of the Date of
Termination and to the extent applicable, all positions and titles with the
Employer, including as a member of the Board (and any committee thereof) and all
positions and titles, including service as a member of the Board of Directors
(and any committee thereof), of any of the Employer’s affiliates.

5. Termination Payments.

(a) Without Cause and for Good Reason. In the event of the termination of the
Employee’s employment during the Employment Period by the Employer without Cause
the Employer shall pay to the Employee (i) within thirty (30) days following the
Date of Termination, (A) Employee’s accrued but unused vacation, (B) Employee’s
Base Salary through the Date of Termination (to the extent not theretofore
paid), (C) any unreimbursed business expenses properly incurred by Employee in
accordance with Section 2(i) hereof (provided that claims for such expenses are
submitted to the Employer within fifteen (15) days following the Date of
Termination) (collectively, the “Accrued Obligations”), (ii) a lump sum payable
with thirty (30) days following the Date of Termination equal to the sum of
(A) a payment (the “Base Salary Termination Payment”) equal to two times the
Employee’s Base Salary as in effect immediately prior to the Date of Termination
and (B) two times the Bonus Termination Payment (as defined below) (it being
understood that the payment of the Bonus Termination Payment shall be in lieu of
any annual bonus Employee would otherwise be eligible to receive pursuant to
Section 2(b) herein or otherwise in respect of the fiscal year in which the Date
of Termination occurs), and (iii) all stock options, stock appreciation rights
or other equity awards held by the Employee and outstanding as of the Date of
Termination that would have vested within one (1) year from the Date of
Termination shall immediately vest on the Date of Termination. In the event such
Date of Termination occurs within the one-year period immediately following a
Change of Control (as defined below), (i) all stock options, stock appreciation
rights or other equity awards held by the Employee and outstanding as of the
Date of Termination shall immediately vest as of the Date of Termination, and
(ii) in lieu of receiving the Bonus Termination Payment and any annual bonus
Employee would otherwise be eligible to receive pursuant to Section 2(b) herein
or otherwise in respect of the fiscal year in which the Date of Termination
occurs, Employee shall receive a lump sum payment equal to two times her Target
Bonus as in effect on the date immediately preceding her Date of Termination.
Notwithstanding the foregoing, all of the foregoing payments and benefits (other
than the Accrued Obligations) are subject to and conditioned upon the Employee,
within forty-five (45) days of the Date of Termination (the “Release Period”),
executing a valid general release and waiver (in a form satisfactory to the
Employer), waiving all claims the Employee may have against the Employer, its
successors, assigns, affiliates, employees, officers and directors. Any payment
that otherwise would be made prior to Executive’s delivery of such executed
release shall be paid to the Executive on the first business day following the
conclusion of the Release Period.

For purposes of this Agreement, “Change of Control” has the meaning ascribed to
the phrase “Change in the Ownership or Effective Control of a Corporation or in
the Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(i)(5), or any successor thereto,
and in the event that such regulations are withdrawn or such phrase (or a
substantially similar phrase) ceases to be defined, as determined (reasonably
and in good faith) by the Board.

For purposes of this Agreement, “Bonus Termination Payment” shall be defined as
follows: (i) if the Date of Termination is on or before February 28, 2010, then
the Bonus Termination Payment shall be equal to the Employee’s Target Bonus for
the fiscal year in which the Date of Termination occurred, (ii) if the Date of
Termination is after February 28, 2010 but on or before February 28, 2011, then
the Bonus Termination Payment shall be equal to the average of the Employee’s
Target Bonus for fiscal year 2011 and the actual bonus received by the Employee
pursuant to the MIP for fiscal year 2010, and (iii) if the Date of Termination
is after February 28, 2011, then the Bonus Termination Payment shall be equal to
the average of the last two bonuses received by the Employee pursuant to the
MIP.

(b) For Non-Renewal by the Employer. In the event of Employer sends a Notice of
Non-Renewal to the Employee the Employer shall pay to the Employee , within
fifteen (15) days following the Date of Termination (but in no event later than
the fifteenth day of the third month following the end of the fiscal year in
which such Notice of Non-Renewal was sent to the Employee), (i) the Accrued
Obligations, (ii) a lump-sum payment equal to the Employee’s Base Salary as in
effect immediately prior to the Date of Termination, (iii) the Bonus Termination
Payment and (iv) all stock options, stock appreciation rights or other equity
awards held by the Employee and outstanding as of the Date of Termination that
would have vested within one (1) year from the Date of Termination shall
immediately vest on the Date of Termination. Notwithstanding the foregoing, all
of the foregoing payments and benefits (other than the Accrued Obligations) are
subject to and conditioned upon the Employee, within the Release Period,
executing a valid general release and waiver (in a form satisfactory to the
Employer), waiving all claims the Employee may have against the Employer, its
successors, assigns, affiliates, employees, officers and directors. Any payment
that otherwise would be made prior to Executive’s delivery of such executed
release shall be paid to the Executive on the first business day following the
conclusion of the Release Period.

(c) Disability or Death. If the Employee’s employment is terminated during the
Employment Period as a result of the Employee’s death or Disability, the
Employer shall pay the Employee or the Employee’s estate, as the case may be,
(i) within thirty (30) days following the Date of Termination, the Accrued
Obligations, and (ii) a “Pro-Rata Bonus” equal to the product of the Bonus that
the Employee would have earned for such fiscal year pursuant to Section 2(b)
herein and a fraction, the numerator of which is the number of calendar days
beginning on the first day of the Employer’s fiscal year in which the Date of
Termination occurs and ending on and including the Date of Termination and the
denominator of which is 365, such Pro-Rata Bonus to be paid on the date annual
bonuses are otherwise paid to other executive officers of the Employer (but in
no event later than the date that is two and one-half months following the end
of the fiscal year in which the Date of Termination occurs).

(d) Cause or Voluntarily. If the Employee’s employment is terminated during the
Employment Period by the Employer for Cause or voluntarily by the Employee
without Good Reason, the Employer shall pay to the Employee, within thirty
(30) days following the Date of Termination, the Accrued Obligations.

(e) (i) If all or any portion of the amounts payable or benefits provided to
Employee under this Agreement or otherwise are “excess parachute payments” and,
as a result, are subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”, and such excise tax, the
“Excise Tax”), and if the net after-tax amount (taking into account all
applicable taxes payable by the Employee, including without limitation the
Excise Tax) that Employee would receive with respect to such payments or
benefits exceeds the net after-tax amount Employee would receive if the amount
of such payments and benefits were reduced to the maximum amount which could
otherwise be payable to Employee without the imposition of the Excise Tax, then,
only to the extent necessary to eliminate the imposition of the Excise Tax, such
payments and benefits shall be reduced, in the order and of the type mutually
agreed to by the Employee and the Employer. The calculations required under this
Section 5(e) shall be prepared by the Employer and reviewed for accuracy by the
Employee and the Employer’s regular certified public accountants.

(ii) Notwithstanding anything herein to the contrary, if at the time of
Employee’s termination of employment with the Employer, Employee is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payments
to which Employee would otherwise be entitled during the first six months
following her termination of employment shall be deferred and accumulated
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) for a period of six months from the date of the Employee’s
separation from service (as determined under Section 409A of the Code) and paid
in a lump sum on the first day of the seventh month following such separation
from service (or, if earlier, the date of the Employee’s death).

(f) Except as provided in this Section 5, the Employer shall have no additional
obligations to the Employee under this Agreement or otherwise and the Employee
shall not be entitled to any other severance or similar benefits under any other
plan, program, policy or agreement. Notwithstanding the foregoing, the terms and
conditions of any agreements relating to stock options, stock appreciation
rights or other equity awards held by the Employee on the Date of Termination
shall continue in full force and effect except as specifically set forth herein
or unless inconsistent with or prohibited by the applicable plan document.

6. Restrictive Covenants. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Employer (which, for purposes of
this Section 6, shall include the Employer, all of Employer’s subsidiaries and
all affiliated companies and joint ventures connected by ownership to Employer
at any time) and accordingly agrees as follows:

(a) Non-competition with Employer. During the Restricted Period, Employee shall
not become an employee, director, or independent contractor of, or consultant
to, or perform any services for, any Competitor of Employer. For purposes of
this Agreement, a “Competitor of Employer” shall mean (i) any unit, division,
line of business, parent, subsidiary or subsidiary of the parent of any of the
competitors listed in the Employer’s Annual Report on Form 10-K filed
immediately preceding termination; or (ii) any individual or entity that within
the one-year period immediately following the Date of Termination could
reasonably be expected to generate more than $5 million in annualized gross
revenue from any activity that competes, or combination of activities that
competes, with any business of Employer. For purposes of this Agreement,
Restricted Period shall mean the period commencing on the Effective Date and
ending on (i) in the event the Employee’s employment is terminated without Cause
or for Good Reason, the twenty four month anniversary of the Date of Termination
or (ii) in the event the Employee’s employment is terminated for any other
reason, the twelve month anniversary of the Date of Termination.

(b) Non-solicitation of Employer Customers. During the Restricted Period,
Employee shall not, directly or indirectly, on behalf of Employee or of anyone
other than Employer, solicit or attempt to solicit (or assist any third party in
soliciting or attempting to solicit) any of Employer’s then current and actively
sought potential customers (“Customers”) in connection with any business
activity that is operated by a Competitor of Employer.

(c) Non-solicitation of Employer Employees. During the Restricted Period, ,
Employee shall not, without the prior written consent of the Board, directly or
indirectly, on behalf of Employee or any third party, solicit or hire or recruit
or, other than in the good faith performance of Employee’s duties hereunder,
induce or encourage (or assist any third party in hiring, soliciting,
recruiting, inducing or encouraging) any employees of Employer or any
individuals who were employees within the six-month period immediately prior
thereto to terminate or otherwise alter her employment with Employer.
Notwithstanding the foregoing, the restrictions contained in this Section 6(c)
shall not apply to general published solicitations that are not specifically
directed to employees of the Employer.

(d) Non-disclosure of Confidential Information and Trade Secrets. During the
Restricted Period and thereafter, except in the good faith performance of
Employee’s duties hereunder or where required by law, statute, regulation or
rule of any governmental body or agency, or pursuant to a subpoena or court
order, Employee shall not, directly or indirectly, for Employee’s own account or
for the account of any other person, firm or entity, use or disclose any
Confidential Information or proprietary Trade Secrets of Employer (each as
defined below) to any third person. For purposes of this Agreement,
“Confidential Information” shall mean all information regarding Employer and any
of its affiliates, any Employer activity or the activity of any affiliate,
Employer business or the business of any affiliate or Employer Customer or the
Customers of any affiliate that is not generally known to persons not employed
or retained (as employees or as independent contractors or agents) by Employer,
that is not generally disclosed by Employer practice or authority to persons not
employed by Employer, that does not rise to the level of a Trade Secret and that
is the subject of reasonable efforts to keep it confidential. Confidential
Information shall, to the extent such information is not a Trade Secret,
include, but not be limited to product code, product concepts, production
techniques, technical information regarding Employer or affiliate products or
services, production processes and product/service development, operations
techniques, product/service formulas, information concerning Employer or
affiliate techniques for use and integration of its website and other
products/services, current and future development and expansion or contraction
plans of Employer or any affiliate, sale/acquisition plans and contacts,
marketing plans and contacts, information concerning the legal affairs of
Employer or any affiliate and certain information concerning the strategy,
tactics and financial affairs of Employer or any affiliate. “Confidential
Information” shall not include information that (i) has become generally known
or available to the public, other than information that has become available as
a result, directly or indirectly, of the Employee’s failure to comply with any
of her obligations to Employer or its affiliates, or (ii) is already known by
the Employee prior to the Effective Date of this Agreement and not subject to a
duty of confidentiality to Employer or another party, or (iii) is hereafter
rightfully furnished to the Employee by a third party without a confidentiality
obligation and without breach of this Agreement. This definition shall not limit
any definition of “confidential information” or any equivalent term under the
Uniform Trade Secrets Act or any other state, local or federal law.

For purposes of this Agreement, “Trade Secret” shall mean all secret,
proprietary or confidential information regarding Employer (which shall mean and
include all of Employer’s subsidiaries and all affiliated companies and joint
ventures connected by ownership to Employer at any time) or any Employer
activity that fits within the definition of “trade secrets” under the Uniform
Trade Secrets Act or other applicable law. Without limiting the foregoing or any
definition of Trade Secrets, Trade Secrets protected hereunder shall include all
source codes and object codes for Employer’s software and all website design
information to the extent that such information fits within the Uniform Trade
Secrets Act. Nothing in this agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets or other
confidential information. “Trade Secrets” shall not include information that
(i) has become generally known or available to the public, other than
information that has become available as a result, directly or indirectly, of
the Employee’s failure to comply with any of Employee’s obligations to Employer
or its affiliates, or (ii) is already known by the Employee prior to the
Effective Date of this Agreement and not subject to a duty of confidentiality to
Employer or another party, or (iii) is hereafter rightfully furnished to the
Employee by a third party without a confidentiality obligation and without
breach of this Agreement. This definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.

(e) Intellectual Property. Employee agrees that all right, title and interest to
all works of whatever nature generated in the course of her employment with the
Employer or its affiliates resides with Employer and its affiliates, and that
Employee will do all acts and execute all documents necessary to vest such
right, title and interest with the Employer. Employee agrees that in connection
with any termination of Employee’s employment with the Employer she will return
to Employer, not later than the Date of Termination, all property, in whatever
form (including computer files and other electronic data), of Employer or its
affiliates in her possession, including without limitation, all copies (in
whatever form) of all files or other information pertaining to Employer, its
officers, directors, shareholders, customers or affiliates, and any business or
business opportunity of Employer and its affiliates.

(f) No Disparagement. During the Employment Period and the Restricted Period,
the Employee shall not make any statements, encourage others to make statements
or release information to disparage or defame Employer, any of its affiliates or
any of their respective directors or officers. Notwithstanding the foregoing,
nothing in this Section 6(f) shall prohibit the Employee from making truthful
statements when required by order of a court or other body having jurisdiction
or as required by law.

(g) Employer Property. In connection with any termination of Employee’s
employment with the Employer, the Employee hereby agrees to return to Employer
and to cease using any property of Employer, including without limitation,
security key cards, corporate credit cards, telephone calling cards or home
office equipment provided by Employer and to return such property no later than
the Date of Termination.

(h) Enforceability of Covenants. Employee acknowledges that Employer has a
present and future expectation of business from and with the Customers. Employee
acknowledges the reasonableness of the term, geographical territory, and scope
of the covenants set forth in this Section 6, and Employee agrees that Employee
will not, in any action, suit or other proceeding, deny the reasonableness of,
or assert the unreasonableness of, the premises, consideration or scope of the
covenants set forth herein and Employee hereby waives any such defense. Employee
further acknowledges that complying with the provisions contained in this
Agreement will not preclude Employee from engaging in a lawful profession, trade
or business, or from becoming gainfully employed. Employee agrees that
Employee’s covenants under this Section 6 are separate and distinct obligations
under this Agreement, and the failure or alleged failure of Employer or the
Board to perform obligations under any other provisions of this Agreement shall
not constitute a defense to the enforceability of Employee’s covenants and
obligations under this Section 6. Employee agrees that any breach of any
covenant under this Section 6 will result in irreparable damage and injury to
Employer and that Employer will be entitled to injunctive relief in any court of
competent jurisdiction without the necessity of posting any bond.

7. Representations.

(a) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Employee hereby represents to the Employer
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Employee is a party.

(b) The Employee hereby represents to the Employer that she will not utilize or
disclose any confidential information obtained by the Employee in connection
with her former employment with respect to her duties and responsibilities
hereunder.

(c) The Employee is not a party to any litigation.

8. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered personally or sent by
registered or certified mail, postage prepaid, addressed as follows (or if it is
sent through any other method agreed upon by the parties).

If to the Employer, to:

SMSC

80 Arkay Drive

Hauppauge, NY 11788

Attention: Walter Siegel, Esq.

Vice President and General Counsel

Copy: Chairman of the Compensation Committee of the Employer

If to the Employee, to the address on record with Employer; or, for either
party, to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Employee’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Employee’s employment.

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) Employee shall provide Employee’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Employee’s employment hereunder. In such an
event, Employer shall reimburse Employee for all reasonable expenses incurred at
Employer’s request; provided that in no event shall such reimbursement be made
later than the date that is two and one-half months following the end of the
taxable year following the taxable year in which such expenses were incurred.
This provision shall survive any termination of this Agreement, without
implication of the survival of any other provision of this Agreement.

(f) (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Employee.

(ii) The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to assume this Agreement in the same
manner and to the same extent that the Employer would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Employer” shall mean both the Employer as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(g) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Employer shall be implied by
Employer’s forbearance or failure to take action.

(h) The Employer may withhold from any amounts payable to the Employee hereunder
all federal, state, city or other taxes that the Employer may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation (it being understood that the Employee shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its principles of conflicts
of law.

(j) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation hereof or any agreements relating hereto
or contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration;
provided that the Employer shall not be required to submit claims for injunctive
relief to enforce the covenants contained in Sections 6 of this Agreement to
arbitration. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”), except as amplified or otherwise varied hereby. The
Employer and the Employee jointly shall appoint one individual to act as
arbitrator within thirty (30) days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the President of the New York Bar Association and shall be
a person who maintains her principal place of business in the New York
metropolitan area and shall be an attorney, accountant or other professional
licensed to practice by the State of New York who has substantial experience in
employment and executive compensation matters. All fees and expenses of such
arbitrator shall be shared equally by the Employer and the Employee. The situs
of the arbitration shall be New York City. Any decision or award of the arbitral
tribunal shall be final and binding upon the parties to the arbitration
proceeding. The parties hereto hereby waive to the extent permitted by law any
rights to appeal or to seek review of such award by any court or tribunal. The
arbitration award shall be paid within thirty (30) days after the award has been
made. Judgment upon the award may be entered in any federal or state court
having jurisdiction over the parties and shall be final and binding. Each party
shall be required to keep all proceedings related to any such arbitration and
the final award and judgment strictly confidential; provided that either party
may disclose such award as necessary to enter the award in a court of competent
jurisdiction or to enforce the award, and to the extent required by law, court
order, regulation or similar order

(k) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(l) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(m) If any provision of this Agreement (or any award of compensation or benefits
provided under this Agreement) would cause Employee to incur any additional tax
or interest under Section 409A of the Code, the Employer shall use reasonable
efforts to reform such provision to comply with 409A and agrees to maintain, to
the maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Employee of the applicable provision; provided
that nothing herein shall require the Employer to provide the Employee with any
gross-up for any tax, interest or penalty incurred by Employee under
Section 409A of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 
Standard Microsystems Corporation.
/s/ Timothy P. Craig
By: Timothy P. Craig
Title: Chairman of the Compensation Committee of the Board of Directors
/s/ Christine King
 
By: Christine King

Exhibit A

SMSC Executive Relocation Program Summary
For Christine King

Relocation Administration:
All benefits will be administered through Paragon Relocation Resources. Your
Paragon contact will be:

     
Michelle Falcinelli, Sr. Director Global Relocation
Services
 
Work: (203) 546-1010
7 Kenosia Avenue, Suite B
  Cell: (203) 733-5602
Danbury, CT 06810
  Fax: (203) 546-1115
Terri Hamilton, Client Relations Consultant
  Work: (203) 546-1037

Paragon oversees and centrally coordinates all of the activities of your move
including expense reimbursement and selection of preferred vendors such as real
estate professionals and household goods movers.

Marketing/Homesale Assistance:
Paragon will coordinate gathering 2 Broker Market Analyses to assist you with
establishing the initial list price of your home. The home should be listed
within 5% of the average of the 2 recommended listing prices. The listing
agreement must include the Broker Exclusion Clause to insure a tax safe homesale
transaction. Please don’t contact any realtors prior to speaking with Paragon.

Paragon will provide a Guaranteed Buy-Out Offer at 100% of the average of 2 ERC
relocation appraisals. You will have up to 60 days to accept the Guaranteed
Buy-Out Offer and an additional 30 days to vacate the property after accepting
the offer.

If a bona-fide offer is received from an outside buyer during the time you are
marketing the home and prior to acceptance of the Guaranteed Buy-Out Offer,
Paragon will amend the value of the Guaranteed Buy-Out Offer to reflect the
higher sales price after approving the terms of the sale.

The Guaranteed Buy-Out is contingent upon verification of clear title and
inspections of the property. Paragon Relocation Resources will acquire your home
in Idaho approximately 1 week before the closing date on your new home to allow
time for processing and releasing your equity if needed. You will not incur any
closing expenses as a result of this transaction.

Temporary Living
Temporary living will be provided for a maximum of 6 months including lodging
and return trips home every 2 weeks. It is recommended that you pre-ship 1
vehicle during the first 30 days of employment. A rental car will be provided
for the first 30 days. Total temporary living expenses will be capped at
$60,000.00. This includes lodging, meals and return trips home when necessary.

Household Goods
Paragon will select a moving company to assist you with the movement of your
household goods including:



  •   Shipment of primary residence household goods including grand piano, pool
table and 2 gun safes.



  •   Packing, loading, unloading and partial packing.



  •   Storage up to 6 months (but not to exceed actual period of temporary
living) and delivery out of storage.



  •   In addition, the shipment of the following items are authorized :



  1.   2 cars



  2.   2 motorcycles



  3.   2001 Formula 38’ boat with trailer



  4.   Kubota ATV



  5.   23hp lawn tractor with attachments

Final Move
Reasonable transportation, lodging, and meals will be reimbursed by Paragon
Relocation Resources. In no event shall any of the foregoing reimbursements be
made later than the date this is two and one-half months following the end of
the taxable year following the taxable year in which such expenses were
incurred.

Exhibit B

INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made as of November 21, 2005 by

and between Standard Microsystems Corporation, a Delaware corporation (the
“Company”), and      (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve

publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation and
as a result of the added liabilities imposed by the Sarbanes Oxley Act;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined

that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The By-Laws of
the Company (the “By-Laws”) require indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to applicable provisions of the Delaware General Corporation Law
(“DGCL”). The By-Laws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to

indemnification have increased the difficulty of attracting and retaining such
persons;

WHEREAS, the Board has determined that the increased difficulty in

attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company

contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the

By-Laws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on

additional service for or on behalf of the Company on the condition that he be
so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants

contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

1. SERVICES TO THE COMPANY. Indemnitee will serve or continue to serve as

an officer, or director or key employee of the Company for so long as Indemnitee
is duly elected or appointed or until Indemnitee tenders his or her resignation
or is terminated by the Company.

2. DEFINITIONS. As used in this Agreement:

(a) References to “agent” shall mean any person who is or was a

director, officer, or employee of the Company or a Subsidiary of the Company or
other person authorized by the Company to act for the Company serving in such
capacity as a director, officer, employee, fiduciary or other official of
another corporation, partnership, limited liability company, joint venture,
trust or other enterprise at the request of, for the convenience of, or to
represent the interests of the Company or a Subsidiary of the Company.

(b) The terms “Beneficial Owner” and “Beneficial Ownership” shall have

the meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as
defined below) as in effect on the date hereof.

(c) A “Change in Control” shall be deemed to occur upon the earliest

to occur after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined

below) is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors, unless (1) the change in the relative Beneficial
Ownership of the Company’s securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (2) such acquisition was
approved in advance by the Continuing Directors (as defined below) and such
acquisition would not constitute a Change in Control under part (iii) of this
definition;

(ii) Change in Board of Directors. Individuals who, as of the date

hereof, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then still in office who were directors
on the date hereof or whose election for nomination for election was previously
so approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;

(iii) Corporate Transactions. The effective date of a

reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination: (1)
all or substantially all of the individuals and entities who were the Beneficial
Owners of securities entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the securities
entitled to vote generally in the election of directors; (2) no Person
(excluding any corporation resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 15% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (3) at least a majority
of the Board of Directors of the corporation resulting from such Business
Combination were Continuing Directors at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

(iv) Liquidation. The approval by the stockholders of the Company

of a complete liquidation of the Company or an agreement or series of agreements
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions); or

(v) Other Events. There occurs any other event of a nature that

would be required to be reported in response to Item 6(e) of Schedule l4A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

(d) “Corporate Status” describes the status of a person who is or was

a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise (as defined below)
which such person is or was serving in such capacity at the request of the
Company.

(e) “Delaware Court” shall mean the Court of Chancery of the State of

Delaware.

(f) “Disinterested Director” shall mean a director of the Company who

is not and was not a party to the Proceeding (as defined below) in respect of
which indemnification is sought by Indemnitee.

(g) “Enterprise” shall mean the Company and any other corporation,

constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent.

(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as

amended.

(i) “Expenses” shall include reasonable attorneys’ fees and costs,

retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding (as defined below) . Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding (as defined
below), including without limitation the premium, security for, and other costs
relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(j) “Independent Counsel” shall mean a law firm or a member of a law

firm that is experienced in matters of corporation law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(k) References to “fines” shall include any excise tax assessed on

Indemnitee with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

(l) The term “Person” shall have the meaning as set forth in Sections

13(d) and 14(d) of the Exchange Act as in effect on the date hereof; provided,
however, that “Person” shall exclude: (i) the Company; (ii) any Subsidiaries (as
defined below) of the Company; (iii) any employment benefit plan of the Company
or of a Subsidiary (as defined below) of the Company or of any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
and (iv) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary (as defined below) of the Company
or of a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

(m) A “Potential Change in Control” shall be deemed to have occurred

if: (i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; (ii) any Person or
the Company publicly announces an intention to take or consider taking actions
which if consummated would constitute a Change in Control; (iii) any Person who
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing five percent (5%) or more of the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors increases such Person’s Beneficial Ownership of such
securities by five percent (5%) or more over the percentage so owned by such
Person on the date hereof; or (iv) the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

(n) The term “Proceeding” shall include any threatened, pending or

completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which Indemnitee
was, is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or officer or key employee of the Company, by
reason of any action (or failure to act) taken by him or of any action (or
failure to act) on his part while acting as a director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

(o) The term “Subsidiary,” with respect to any Person, shall mean any

corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.

3. INDEMNITY IN THIRD-PARTY PROCEEDINGS. The Company shall indemnify and

hold harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3 Indemnitee shall be indemnified against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) (including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses, judgments, fines, penalties
and amounts paid in settlement) actually and reasonably incurred by or on behalf
of Indemnitee in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding, had no reasonable cause to believe that his
conduct was unlawful.

4. INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The

Company shall indemnify and hold harmless Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant (as a witness or otherwise) in any Proceeding by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that any court in which the Proceeding was brought or the
Delaware Court shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnification.

5. INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY

SUCCESSFUL. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by him
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

6. INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other

provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection therewith.

7. ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in Sections

3, 4, or 5, the Company shall indemnify and hold harmless, to the extent
permitted by law, against all Expenses, judgments, fines, penalties and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee if, by reason of Indemnitee’s Corporate Status, Indemnitee is a party
to or threatened to be made a party to any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor). The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 12, 13 and 14) to be unlawful.

8. CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.

(a) To the fullest extent permissible under applicable law, if the

indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company,
in lieu of indemnifying and holding harmless Indemnitee, shall pay, in the first
instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

(b) The Company shall not enter into any settlement of any Proceeding

in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.

(c) The Company hereby agrees fully to indemnify and hold harmless

Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee who may be jointly
liable with Indemnitee.

9. EXCLUSIONS. Notwithstanding any provision in this Agreement, the

Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

(a) for which payment has actually been received by or on behalf of

Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement, other indemnity provision or otherwise;

(b) for an accounting of profits made from the purchase and sale (or

sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law; or

(c) except as otherwise provided in Sections l4(e) — (f) hereof, in

connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

10. ADVANCES OF EXPENSES; DEFENSE OF CLAIM.

(a) Notwithstanding any provision of this Agreement to the contrary,

and to the fullest extent permitted by applicable law, the Company shall advance
the Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three months) in connection with any Proceeding
within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. The
Indemnitee shall qualify for advances, to the fullest extent permitted by
applicable law, solely upon the execution and delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the By-Laws,
applicable law or otherwise. This Section 10(a) shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 9.

(b) The Company will be entitled to participate in the Proceeding at

its own expense.

(c) The Company shall not settle any action, claim or Proceeding (in

whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent,
which consent shall not be unreasonably withheld.

11. PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.

(a) Indemnitee agrees to notify promptly the Company in writing upon

being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder. The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to the Indemnitee under this Agreement, or
otherwise.

(b) Indemnitee may deliver to the Company a written application to

indemnify and hold harmless Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined according to Section 12(a) of
this Agreement.

12. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.

(a) A determination, if required by applicable law, with respect to

Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods, which shall be at the election of Indemnitee:
(i) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board or (ii) by Independent Counsel in a written opinion to the
Board, a copy of which shall be delivered to Indemnitee. The Company promptly
will advise Indemnitee in writing with respect to any determination that
Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(b) In the event the determination of entitlement to indemnification

is to be made by Independent Counsel pursuant to Section 12(a) hereof, the
Independent Counsel shall be selected as provided in this Section 12(b). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement. If the Independent Counsel is selected by the Board, the Company
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 2
of this Agreement. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Delaware Court, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the delivery of its opinion pursuant to Section 12(a)
or, if earlier, the due commencement of any judicial proceeding or arbitration
pursuant to Section 14(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

(c) The Company agrees to pay the reasonable fees and expenses of

Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

13. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to

indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 11(b) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under

Section 12 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

(c) The termination of any Proceeding or of any claim, issue or matter

therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(d) For purposes of any determination of good faith, Indemnitee shall

be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise. The provisions of this Section 13(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.

(e) The knowledge and/or actions, or failure to act, of any other

director, officer, trustee, partner, managing member, fiduciary, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

14. REMEDIES OF INDEMNITEE.

(a) In the event that (i) a determination is made pursuant to Section

12 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12(a) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 12(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 8 of this Agreement, or (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to

Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 12(a) of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 14, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 10 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(c) If a determination shall have been made pursuant to Section 12(a)

of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The Company shall be precluded from asserting in any judicial

proceeding or arbitration commenced pursuant to this Section 14 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

(e) The Company shall indemnify and hold harmless Indemnitee to the

fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial proceeding or arbitration brought by Indemnitee (i) to enforce
his rights under, or to recover damages for breach of, this Agreement or any
other indemnification, advancement or contribution agreement or provision of the
Company’s By-Laws now or hereafter in effect; or (ii) for recovery or advances
under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.

(f) Interest shall be paid by the Company to Indemnitee at the legal

rate under Delaware law for amounts which the Company indemnifies or is obliged
to indemnify for the period commencing with the date on which Indemnitee
requests indemnification, contribution, reimbursement or advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Company.

15. ESTABLISHMENT OF TRUST. In the event of a Potential Change in Control,

the Company shall, upon written request by Indemnitee, create a “Trust” for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such Trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in or defending any
Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines penalties and
amounts paid in settlement) in connection with any and all Proceedings from time
to time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Trust (the “Trustee”) shall be a bank or trust company or
other individual or entity chosen by the Indemnitee and reasonably acceptable to
the Company. Nothing in this Section 15 shall relieve the Company of any of its
obligations under this Agreement. The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by mutual
agreement of the Indemnitee and the Company or, if the Company and the
Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 12(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Company, upon a Change in Control: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee; (b)
the Trustee shall advance, to the fullest extent permitted by applicable law,
within two (2) business days of a request by the Indemnitee and upon the
execution and delivery to the Company of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company, any
and all Expenses to the Indemnitee; (c) the Trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (d) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (e) all unexpended funds in such Trust shall revert to the
Company upon mutual agreement by the Indemnitee and the Company or, if the
Indemnitee and the Company are unable to reach such an agreement, by Independent
Counsel selected in accordance with Section 12(b) of this Agreement, that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
Trust shall be governed by Delaware law (without regard to its conflicts of laws
rules) and the Trustee shall consent to the exclusive jurisdiction of the
Delaware Court in accordance with Section 23 of this Agreement.

16. SECURITY. Notwithstanding anything herein to the contrary, to the

extent requested by the Indemnitee and approved by the Board, the Company may at
any time and from time to time provide security to the Indemnitee for the
Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

17. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

(a) The rights of indemnification and to receive advancement of

Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s By-Laws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in applicable law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s By-Laws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise; provided, however, that to the extent the provisions of
this Agreement are inconsistent with the Company’s By-Laws and this Agreement
provides Indemnitee with a greater benefit, the provisions of this Agreement
shall apply. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

(b) The DGCL and the Company’s By-Laws permit the Company to purchase

and maintain insurance or furnish similar protection or make other arrangements
including, but not limited to, providing a trust fund, letter of credit, or
surety bond (“Indemnification Arrangements”) on behalf of Indemnitee against any
liability asserted against him or incurred by or on behalf of him or in such
capacity as a director, officer, employee or agent of the Company, or arising
out of his status as such, whether or not the Company would have the power to
indemnify him against such liability under the provisions of this Agreement or
under the DGCL, as it may then be in effect. The purchase, establishment, and
maintenance of any such Indemnification Arrangement shall not in any way limit
or affect the rights and obligations of the Company or of the Indemnitee under
this Agreement except as expressly provided herein, and the execution and
delivery of this Agreement by the Company and the Indemnitee shall not in any
way limit or affect the rights and obligations of the Company or the other party
or parties thereto under any such Indemnification Arrangement.

(c) To the extent that the Company maintains an insurance policy or

policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees, or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(d) In the event of any payment under this Agreement, the Company

shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(e) The Company’s obligation to indemnify or advance Expenses

hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from such
Enterprise.

18. DURATION OF AGREEMENT. All agreements and obligations of the Company

contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement) by reason of his Corporate
Status, whether or not he is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.

19. SEVERABILITY. If any provision or provisions of this Agreement shall

be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

20. ENFORCEMENT AND BINDING EFFECT.

(a) The Company expressly confirms and agrees that it has entered into

this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, or officer or key employee of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, or officer or key employee of the Company.

(b) Without limiting any of the rights of Indemnitee under the By-Laws

as they may be amended from time to time, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

(c) The indemnification and advancement of expenses provided by or

granted pursuant to this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Enterprise at the Company’s request, and
shall inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

(d) The Company shall require and cause any successor (whether direct

or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by written agreement
in form and substance satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

(e) The Company and Indemnitee agree herein that a monetary remedy for

breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Company acknowledges that in the absence of a waiver, a bond or undertaking may
be required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.

21. MODIFICATION AND WAIVER. Except as provided in Section 17(a), no

supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

22. NOTICES. All notices, requests, demands and other communications under

this Agreement shall be in writing and shall be deemed to have been duly given
(i) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, or (iii) sent by a courier service (paid
by sender) on the third (3rd) business day after the date on which it is so
mailed:

(a) If to Indemnitee, at the address indicated on the signature page

of this Agreement, or such other address as Indemnitee shall provide in writing
to the Company.

(b) If to the Company, to:

Standard Microsystems Corporation

80 Arkay Drive

Hauppauge, New York 11788

Attention: General Counsel

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

23. APPLICABLE LAW AND CONSENT TO JURISDICTION. This Agreement and the

legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement; (c)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court; and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum, or is subject (in whole or in
part) to a jury trial.

24. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more

counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

25. MISCELLANEOUS. Use of the masculine pronoun shall be deemed to include

usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as

of the day and year first above written.

STANDARD MICROSYSTEMS CORPORATION

By: /s/

INDEMNITEE

By: /s/
Name:
Address:

